Citation Nr: 0710201	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  03-23 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease, left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for asthmatic 
bronchitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty from May 1985 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2006, the Board remanded the 
claims for due process.  


FINDINGS OF FACT

1.  The veteran's degenerative joint disease, right knee, is 
productive of extension to 0 degrees and flexion to no less 
than 75 degrees, with pain, but not ankylosis or instability.  

2.  The veteran's degenerative joint disease, left knee, is 
productive of extension to 0 degrees and flexion to no less 
than 75 degrees, with pain, but not ankylosis or instability.  

3.  The veteran's low back strain is productive of complaints 
of constant low back pain; his lumbosacral strain is shown to 
be productive of pain on motion, but not: moderate limitation 
of motion, muscle spasm on extreme forward bending and loss 
of lateral spine motion unilaterally in a standing position, 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

4.  The veteran's asthmatic bronchitis is productive of an 
FEV-1 of no less than 69 percent of predicted, and a FEV-
1/FVC ration of no less than 82 percent of predicted.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 
5257, 5260, 5261, 5262 (2006).  

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 
5257, 5260, 5261, 5262 (2006).  

3.  The criteria for a rating in excess of 10 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(as in effect September 26, 2003).

4.  The criteria for a rating of 30 percent, and not higher, 
for asthmatic bronchitis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, 
Diagnostic Code 6602 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran argues that increased ratings are warranted for 
his service-connected degenerative joint disease, right knee, 
degenerative joint disease, left knee, low back strain, and 
asthmatic bronchitis.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).  


A.  Knees

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2006), the veteran's service medical records indicate 
that he was treated for left knee pain in 1991; there was no 
diagnosis.  In 1993, he was treated for right knee pain, with 
assessments of resolving bursitis, and right knee strain.  A 
1995 examination report notes complaints of knee pain and 
stiffness, with no relevant findings.  In 1997, he fell and 
hurt his right knee.  An X-ray revealed findings suggestive 
of effusion, and beginning arthritic changes, but no acute 
fractures or dislocations.  PFS (patellofemoral pain 
syndrome) was noted in one report.  As for the post-service 
medical evidence, an August 2000 VA examination report notes 
intact collateral and cruciate ligaments, with absent 
reflexes at the knees and ankles.  The relevant diagnosis was 
strains of the left and right knee.  

In an unappealed decision, dated in March 1999, the RO 
granted service connection for degenerative joint disease, 
bilateral knees.  The RO assigned a combined 20 percent 
evaluation for this disability.  In December 2002, the 
veteran filed a claim for an increased rating.  In February 
2003, the RO granted the claim, to the extent that it 
assigned a separate 10 percent rating for each knee, with an 
effective date of December 6, 2002 for each 10 percent 
rating.  The veteran has appealed.  

The RO has evaluated the veteran's knee disabilities under 38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003-5257.  The Board 
will first analyze the claims with regard to the diagnostic 
codes for arthritis and limitation of motion.  Degenerative 
arthritis is rated under a combined diagnostic code which 
takes into account both the X-ray evidence of degenerative 
changes of the knee as well as the resulting limitation of 
motion, if any, of the knee.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003, 5260, 5261 (2006).  Under 38 C.F.R. § 4.71a, DC 
5260, a 20 percent evaluation is warranted where knee flexion 
is limited to 30 degrees.  Under 38 C.F.R. § 4.71a, DC 5261, 
a 20 percent evaluation is warranted where knee extension is 
limited to 15 degrees.  

The Board finds that a rating in excess of 10 percent under 
DC 5260 or DC 5261 is not warranted.  Specifically, a VA 
examination report, dated in February 2003, shows that the 
veteran's right knee had extension to 0 degrees and flexion 
to 110 degrees.  The veteran's left knee had extension to 0 
degrees and flexion to 120 degrees.  A VA examination report, 
dated in March 2004, shows that the veteran's knees had 
extension to 0 degrees, and flexion to 75 degrees, 
bilaterally.  A VA progress note, dated in September 2004, 
notes that the knees had a normal range of motion.  A 
November 2004 VA progress note indicates that the veteran had 
left knee flexion to 90 degrees, and right knee flexion to 
110 degrees, but does not provide findings on knee extension.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

With regard to DCs 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56703 (1998).  In this case, 
the medical evidence does not contain evidence of such 
symptoms as neurological impairment, incoordination, loss of 
strength, or any other findings that would support a higher 
rating on the basis of functional loss due to pain.  In this 
regard, VA progress notes, dated between 1999 and 2004, show 
a number of complaints of knee pain.  A July 2000 progress 
note indicates that leg strength and sensation were intact 
and equal, bilaterally, and that heel walk, toe walk, and 
deep knee bends were within normal limits.  VA X-ray reports 
for the knees, dated in May 2001, note moderate narrowing of 
the medial joints, bilaterally.  An October 2004 progress 
note indicates that the veteran was using a lifecycle, 
although use was inconsistent.  A VA progress note, dated in 
November 2004, notes MMT (muscle motor test), grossly, of 
5/5.  

As for the VA examination reports, the February 2003 VA 
examination report notes that the veteran complained of knee 
pain and swelling.  On examination, both knees had some 
crepitus.  X-rays showed moderate narrowing of the medial 
joint compartment bilaterally, slightly more pronounced on 
the right, and small marginal osteophytes at the 
patellofemoral joints bilaterally.  Gait was normal and he 
could walk on his heels and toes.  The relevant impression 
was degenerative joint disease of both knees, with moderate 
symptoms and slight progression.  The March 2004 VA 
examination report notes that the veteran complained of 
constant knee pain, that, when combined with his back pain, 
caused him to miss 30 days of work per year.  He complained 
that he had to rest 10 to 15 minutes several times a day due 
to fatigue.  On examination, he had bilateral subpatellar 
crepitus.  He could not stand on his heels or toes to walk, 
and had no reflexes at his knees or ankles.  The examiner 
stated that there was no additional limitation of function 
with repetitive use or flare-ups.  He had no loss of pinprick 
sensation to the thighs, legs, or feet.  Extensor hallucis 
longus strength was equal bilaterally, and of good quality.  
VA X-ray reports for the knees, dated in September 2004, note 
the progression of moderate degenerative arthritis in the 
left knee since 2000, with further joint narrowing and 
increased marginal hypertrophic spurring.  The right knee had 
moderate narrowing medial joint compartment with hypertrophic 
spurring both medially and laterally, and at the posterior 
patellar surface.  

In summary, the medical evidence is insufficient to show that 
the veteran has such symptoms as muscle atrophy or 
incoordination, and the Board finds that, when the ranges of 
motion in the knees are considered together with the evidence 
of functional loss due to knee pathology, the evidence does 
not support a conclusion that the loss of motion in the knees 
more nearly approximates the criteria for a 20 percent rating 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.  

As for the possibility of higher ratings under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), under 38 C.F.R. § 4.71a, DC 5256 (2006), a 20 percent 
rating is warranted for ankylosis of the knee with favorable 
angle in full extension or slight flexion.  Under 38 C.F.R. § 
4.71a, DC 5257, a 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  Under 38 
C.F.R. § 4.71a, DC 5262, a 20 percent evaluation is 
assignable for "Tibia and fibula, impairment of: Malunion of: 
With moderate knee or ankle disability."

However, in this case there is no evidence of ankylosis of 
the right knee or the left knee.  The recorded ranges of 
motion for the knees in the 2003 and 2004 VA examination 
reports (as well as the November 2004 VA progress note) 
indicate that neither knee is ankylosed. With regard to DC 
5257, the February 2003 VA examination report shows that the 
veteran was found to have no laxity in either knee, and the 
March 2004 VA examination report shows that the veteran was 
found to have intact cruciate and collateral ligaments in 
both knees.  In addition, VA progress notes, dated in January 
2002, and September 2004, indicate that there was no laxity 
in the knees.  A VA progress note, dated in November 2004, 
notes that the knees were stable to varus-valgus stresses, 
and that the right knee was with valgum.  With regard to DC 
5262, there is no evidence of a malunion of the tibia and 
fibula.  Accordingly, the criteria for a rating in excess of 
10 percent under DC's 5256, 5257, and 5262 have not been met.  
In making this determination, the Board finds that since DC 
5257 is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. 
App. 202, 204-206 (1995); do not apply.  Johnson v. Brown, 9 
Vet. App. 7, 9 (1996).

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  However, as discussed 
above, no instability of the veteran's knees has been 
demonstrated; therefore, a separate rating for instability of 
either knee is not warranted.  

Further, in VAOPGCPREC 9-04, General Counsel determined that 
separate disability ratings could be assigned under 
Diagnostic Codes 5260 and 5261 for disability of the same 
joint.  Here, the veteran's knees are shown to have extension 
to 0 degrees, and do not meet the criteria for a 0 percent 
rating under DC 5261, i.e., extension limited to 5 degrees.  
Additionally, to assign two, separate compensable ratings 
based on painful motion under two separate diagnostic codes 
(i.e., under Diagnostic Codes 5260 and 5261) would be in 
violation of the rule of pyramiding.  See 38 C.F.R. § 4.14.  

Based on the foregoing, the Board finds that the evidence 
shows that ratings in excess of the currently assigned 10 
percent are not warranted for the veteran's degenerative 
joint disease, right knee, or degenerative joint disease, 
left knee.  


B.  Low Back Strain

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1, the veteran's service medical records indicate that 
beginning in 1995, he was treated for low back pain on a 
number of occasions.  The assessments include mechanical low 
back pain, and low back pain.  A computerized tomography (CT) 
scan report did not reveal a herniated nucleus pulposus or 
spondylolisthesis.  As for the post-service medical evidence, 
a September 1998 VA X-ray report was normal.  An August 2000 
VA examination report notes normal lordosis, flexion and 
extension to 45 degrees, and an impression of lumbosacral 
strain.  

The RO initially evaluated the veteran's service-connected 
low back strain under 38 C.F.R. § 4.71a, DC 5295 (as in 
effect prior to September 26, 2003), which provides a 10 
percent rating for lumbosacral strain with characteristic 
pain on motion. 
Under DC 5295 (as in effect prior to September 26, 2003), a 
20 percent evaluation is warranted where the veteran 
experiences muscle spasm on extreme forward bending and loss 
of lateral spine motion unilaterally in a standing position.  

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed during the pendency of 
the veteran's appeal.  See 68 Fed. Reg. 51454- 51458 (August 
27, 2003) (effective September 26, 2003), codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The Board notes 
that DC 5295 was changed to 5237.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  

Thus, the rule that the veteran is entitled to the most 
favorable of the versions of a regulation that was revised 
during his appeal allows application of the prior versions of 
the applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after September 23, 2002 (i.e., the effective 
date of the new regulation).  Therefore, the Board will 
initially address whether: (1) the veteran is entitled to a 
higher rating under the old criteria and (2) whether, for the 
period on and after September 23, 2002, the veteran is 
entitled to a higher rating under either the old or the new 
criteria.  It is noted that the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), and DC 5242 (degenerative 
arthritis of the spine) (see also DC 5003), are rated under 
the "General Rating Formula for Diseases and Injuries of the 
Spine."  The General Rating Formula provides that an 
evaluation of 20 percent is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 

VA progress notes, dated between 1999 and 2005, show that the 
veteran was treated for low back pain on a number of 
occasions.  VA X-ray reports for the lumbar spine, dated in 
August 2000 and May 2001, note that a significant abnormality 
was not seen.  A VA progress note, dated in November 2004, 
notes MMT (muscle motor test), grossly, of 5/5.  

A VA examination report, dated in February 2003, shows that 
the veteran complained of low back pain aggravated by going 
up stairs, bending, or standing for a long period of time.  
On examination, the back had flexion to 90 degrees, and 
extension to 35 degrees.  Lateral movement was to 30 degrees, 
bilaterally.  Gait was normal and he could walk on his heels 
and toes.  

A VA examination report, dated in March 2004, shows that the 
veteran complained of several times during a workday pain 
from his knees and back caused him to have to rest for 10 to 
15 minutes.  On examination, he had flexion to 80 degrees, at 
which point pain set in and there was no further motion, and 
extension to 20 degrees.  He had 30 degrees of lateral 
flexion, bilaterally, and 45 degrees of rotation, 
bilaterally.  The report notes decreased function in the back 
due to pain, but no additional limitation with repetitive use 
or flare-ups.  An accompanying X-ray report notes minimal 
narrowing at the L5-S1 interspace compatible with 
degenerative disc disease.  The relevant impression was 
chronic lumbosacral strain.  

The Board finds that a rating in excess of 10 percent is not 
warranted under DC 5295.  The findings as to limitation of 
motion have previously been discussed, and the Board finds 
that the evidence is insufficient to show muscle spasm on 
extreme forward bending and loss of lateral spine motion 
unilaterally in a standing position.  In this regard, there 
are no objective findings of muscle spasm, or loss of lateral 
spine motion unilaterally in a standing position.  Based on 
the foregoing, the Board finds that overall, the evidence 
does not show that the veteran's low back disorder is 
manifested by symptomatology that more nearly approximates 
the criteria for an evaluation of 20 percent under DC 5295, 
and that the preponderance of the evidence is against a 20 
percent rating. 

A rating in excess of 10 percent is not warranted under any 
other diagnostic code.  Schafrath.  The Board initially notes 
that despite a recent X-ray report noting findings 
"compatible with" degenerative disc disease, the veteran 
has not been diagnosed with intervertebral disc syndrome, and 
service connection is not currently in effect for 
intervertebral disc syndrome.  Therefore, the provisions at 
38 C.F.R. § 4.71a, DC 5293 (as in effect prior to September 
26, 2003), DC 5243 (as in effect September 26, 2003), and the 
"Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes" are not for application.  

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 20 percent rating is warranted when 
the limitation of motion in the lumbar spine is moderate.  In 
this case, the Board finds that the previously described 
ranges of motion in the lumbar spine are not representative 
of a moderate limitation of motion.  These findings show that 
he had no less than flexion to 80 degrees, and extension to 
20 degrees.  Accordingly, a rating in excess of 10 percent is 
not warranted under DC 5292.

The Board further finds that a rating in excess of 10 percent 
is not warranted under DC 5237 or 5242, and the General 
Rating Formula.  The February 2003 and March 2004 VA 
examination reports do not show that the veteran has a 
limitation of motion to the required degree, nor are there 
any other findings to show that the criteria for a rating in 
excess of 10 percent have been met under the General Rating 
Formula.  In summary, the veteran is not shown to have 
forward flexion of the thoracolumbar spine not greater than 
60 degrees, a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Again, the veteran had no less than 
flexion to 80 degrees and there were no objective findings of 
muscle spasm.  His gait was described as normal in February 
2003.  Accordingly, a rating in excess of 10 percent is not 
warranted under the General Rating Formula.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  DeLuca; VAOPGCPREC 36-97.  In 
this regard, the Board initially notes that the veteran's 
subjective complaints of pain are specifically contemplated 
in the criteria of DC 5295.  As for the range of motion 
codes, while there is some evidence of increased pain on 
motion, the evidence does not otherwise show functional loss 
due to pain to warrant a rating in excess of 10 percent.  In 
particular, the Board notes the lack of such findings as 
neurological impairment, loss of strength and muscle atrophy.  
In this regard, the November 2004 VA progress note shows that 
the veteran had 5/5 strength.  The March 2004 VA spine 
examination report notes decreased function in the back due 
to pain, but no additional limitation with repetitive use or 
flare-ups, and the accompanying X-ray report notes minimal 
narrowing at the L5-S1 interspace.  In summary, when the 
ranges of motion in the back are considered together with the 
evidence showing functional loss -- to include the findings 
pertaining to neurologic deficits, muscle strength, and the 
lack of evidence of muscle atrophy -- the Board finds that 
there is insufficient evidence of objective pain on motion, 
or any other functional loss, to warrant a rating in excess 
of 10 percent.  


C.  Asthmatic Bronchitis

The veteran argues that he is entitled to an increased rating 
for asthmatic bronchitis, currently evaluated as 10 percent 
disabling.  

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1, the veteran's service medical records indicate that he 
was treated for respiratory symptoms on a number of occasions 
between 1994 and 1997, with assessments that included asthma, 
and reactive airway disease.  His treatment included use of 
an inhaler.  

In an unappealed decision, dated in March 1999, the RO 
granted service connection for chronic obstructive pulmonary 
disease (COPD).  The RO assigned a noncompensable (0 percent) 
evaluation.  In December 2002, the veteran filed his claim 
for a compensable rating.  In February 2003, the RO granted 
the claim, to the extent that it assigned a 10 percent 
rating, with an effective date of December 6, 2002 for the 10 
percent rating.  The veteran has appealed.  The Board notes 
that in its decision, the RO recharacterized the veteran's 
disability as asthmatic bronchitis.

The RO has evaluated the veteran's asthmatic bronchitis under 
38 C.F.R. § 4.97, DC 6602.  Under 38 C.F.R. § 4.97, DC 6602, 
a 30 percent evaluation is warranted for bronchial asthma 
where there is FEV-1 of 56-70 percent predicted, or; FEV-
1/FVC of 56-70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  

Under 38 C.F.R. § 4.96, ratings under diagnostic codes 6600 
through 6817 and 6822 through 6847 will not be combined with 
each other.  Where there is lung or pleural involvement, 
ratings under diagnostic codes 6819 and 6820 will not be 
combined with each other nor with diagnostic codes 6600 
through 6817 or 6822 through 6847.  A single rating will be 
assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.

The relevant medical evidence includes a VA examination 
report, dated in February 2003, which shows that the veteran 
reported that he had to use his inhaler about once a month.  
The relevant impression was "asthmatic bronchitis, minimal 
symptoms, no significant disability.  There is no basis right 
now for an impression of chronic obstructive pulmonary 
disease."  An accompanying pulmonary function test revealed 
(post-drug) FEV-1 of 76 percent predicted, and FEV-1/FVC of 
85 percent predicted.  The interpretation was "restrictive 
pattern, not significant."

A VA examination report, dated in March 2004, shows that the 
veteran reported that he had had three episodes of shortness 
of breath during the last year, and that none of them were 
related to exercise.  He reported using a friend's inhaler 
for relief of his symptoms.  He stated that he sometimes had 
shortness of breath while mopping floors at work, and that he 
rode an exercise bicycle at least twice a week, for 45 
minutes at a time.  The diagnosis noted bronchial asthma by 
history, and that the veteran was not on any relevant 
medications at present.  An accompanying pulmonary function 
test revealed FEV-1 of 69 percent predicted, and FEV-1/FVC of 
82 percent predicted.  The interpretation was "restrictive 
pattern, mild impairment.  No significant bronchodilator 
response."  The examiner stated that the veteran's gross 
obesity was probably one of the factors causing his shortness 
of breath as the previous pulmonary function study had shown 
a restrictive pattern with mild impairment and no response to 
bronchodilators.

The Board has determined that a 30 percent rating is 
warranted, as the pulmonary function test in March 2004 
revealed FEV-1 of 69 percent predicted.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  The Board is aware that the VA 
examiner stated that the veteran's obesity was probably one 
of the factors causing his shortness of breath; however, the 
Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam).

A rating in excess of 30 percent for asthmatic bronchitis is 
not warranted, as there is no competent evidence to show that 
the veteran has FEV-1 of 40 to 55 percent predicted, FEV-
1/FVC of 40 to 55 percent predicted, or at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  It was noted in March 2004 that the 
veteran was on no medication.  Outpatient records do not 
document at least monthly visits for treatment of asthmatic 
bronchitis.  Accordingly, the criteria for a rating in excess 
of 30 percent under DC 6602 have not been met.   


D.	Extraschedular rating

The Board concurs with the RO's conclusion that there is no 
evidence of exceptional or unusual circumstances in this case 
which could support an extraschedular rating.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (noting that the Board is 
not precluded from affirming a conclusion of the RO that the 
criteria for extraschedular consideration have not been met); 
VAOPGCPREC 6-96 at para. 18 (Aug. 16, 1996).  Section 
3.321(b)(1) provides that in the exceptional case "where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra- schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."

In this case, there is no indication that the disability 
picture associated with any of the veteran's service-
connected disabilities on appeal is so exceptional or unusual 
that the normal provisions of the rating schedule do not 
adequately compensate the veteran for such disability.  None 
of the disabilities has resulted in frequent hospitalization 
or marked interference with employment.  The veteran has not 
been hospitalized.  In February 2003, it was noted that he 
was employed as a custodian.  In March 2004, he said that he 
missed 30 days of work during the past year due to his knees 
and back.  Records from the veteran's employer dated in March 
2005 indicate that he applied for the Family Medical Leave 
Act (FMLA) in December 2003.  However, this was due to joint 
pain, as well as other unspecified conditions.  The frequency 
and duration was specified as one to two days, two times a 
month.  Associated treatment records show that the veteran 
was receiving treatment for knee and back pain as well as 
nonservice-connected hypometabolism.  In sum, this evidence 
does not support a finding of marked interference with 
employment due solely to any of the veteran's service-
connected disabilities.

The medical evidence on file describes the veteran's 
disabilities, and the ratings currently assigned under the 
appropriate diagnostic codes contemplate this.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The evidence does not reflect 
other symptomatology associated with any of the veteran's 
disabilities which would warrant increased compensation, and 
there is simply no indication that symptoms attributable to 
any of the disabilities have resulted in such extreme 
impairment as to warrant an extraschedular evaluation.  
Accordingly, referral for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) is not warranted.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in January 2003, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claims.  The RO's letter 
informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claims.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  The VCAA letter was mailed to the 
appellant prior to the initial RO adjudication of his claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Any error in the failure to provide notice involving the 
downstream element of an effective date is harmless at this 
time, and the claims for increased ratings for knee and back 
disabilities have been denied and the matter concerning 
asthmatic bronchitis can be corrected by the RO following the 
Board's decision.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA 
medical reports.  The veteran has been afforded examinations 
for the disabilities in issue.  The Board therefore finds 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

A rating in excess of 10 percent for degenerative joint 
disease, right knee, is denied.

A rating in excess of 10 percent for degenerative joint 
disease, left knee, is denied. 

A rating in excess of 10 percent for low back strain is 
denied.

A rating of 30 percent, and not higher, for asthmatic 
bronchitis is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


